460 F.2d 1004
The GOVERNMENT OF the CANAL ZONE, Plaintiff-Appellee,v.Michael Joseph O'CONNOR, Defendant-Appellant.
No. 72-1112 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 8, 1972.

Richard M. Olsen, New Orleans, La., (Court appointed) for defendant-appellant.
Lester Engler, U. S. Atty., Wallace D. Baldwin, Asst. U. S. Atty., Balboa, Canal Zone, for plaintiff-appellee.
Before WISDOM, GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
In conformity with the requirements established by Anders v. California, 1967, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, we have carefully considered this cause in its entirety, and conclude that there is no arguable merit in the appeal.  It is therefore ordered, that the motion filed by Richard M. Olsen, for leave to withdraw as court-appointed counsel for Appellant is granted, and the appeal is dismissed.  See Local Rule 20.  See also United States v. Minor, 5th Cir. 1971, 444 F.2d 521, and United States v. Crawford, 5th Cir. 1971, 446 F.2d 1085.



*
 Rule 18, 5 Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al, 5th Cir. 1970, 431 F.2d 409, Part I